DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
The amendment filed 01/19/2021 has been entered. Claims 1, 3-10, 12-18 and 20-23 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to the rejections of claims 1, 10 and 18 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biggs et al. (US Pub. 2009/0281966) and in view of Emery et al. (US Pub. 2018/0181558).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (US Pub. 2009/0281966) in view of Emery et al. (US Pub. 2018/0181558).
	As per claim 1, Biggs teaches a system for updating search results comprising: 
a processing unit [abstract, search engine] configured to perform operations comprising: 
receiving registration information for a chat bot [Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132]; 
receiving a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
determining a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
integrating the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
receiving a selection to launch the chat bot from the search results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”];  
registering event notifications with the chat bot [Fig. 10] to allow the chat bot to communicate with the search engine results page [Fig. 10, paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine 137 to become aware of the context of the user's search (1004) to thus enable a natural language interaction (1005) between the user 105 and the bot 160 which occurs at a specific and appropriate point in the bot content hierarchy 400 that is responsive to the user's query”]; 
Biggs does not explicitly teach
receiving an event notification from the chat bot, the event notification comprising a payload; and 

Emery teaches
receiving an event notification from the chat bot, the event notification comprising a payload [Figs. 4, 7, 13, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response]; and 
providing updated search results to the search engine results page [abstract, determining a second bot to direct the query to] based on the payload of the event notification from the chat bot [abstract, “A reply in response to the query is obtained from the first conversational bot. A degree of validity of the reply is determined based on the reply and the query. A second conversational bot is determined based on the query and the degree of validity”; paragraph 0041; “When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query”; Since Biggs teaches the search engine, in response to the user query, provides the search engine results page that includes a link 914 to a bot, both Biggs and Emery teach when the user interacts with the selected bot, the selected bot communicates with the search engine, and Emery teaches the search engine receiving the reply from the bot to the query, determining the validity of the answer, and finding a second bot to answer the query based on the degree of validity, where, finding the second bot meaning updating the search result for the query, therefore, the combination of Biggs and Emery read on the above limitations].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of providing updated search results to the search engine 

As per claim 3, Biggs and Emery teach the system of claim 1.
	Emery further teaches 
the payload comprises a user query [Fig. 4, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response; thus, it can be seen that the payload comprises both the query and reply].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the payload comprises a user query of Emery into the search engine of Biggs. Doing so would help determining if an updated search result is needed based on the received payload. 

As per claim 6, Biggs and Emery teach the system of claim 3.
	Emery further teaches
the payload comprises a response to the user query [Fig. 4, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response; thus, it can be seen that the payload comprises both the query and reply].  
claim 6 is rejected using the same rationale as claim 3.

As per claim 10, Biggs teaches a method for updating search results, the method comprising:
[Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132]; 
receiving a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
determining a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
integrating the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
receiving a selection to launch the chat bot from the search results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”];  
[Fig. 10] to allow the chat bot to communicate with the search engine results page [Fig. 10, paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine 137 to become aware of the context of the user's search (1004) to thus enable a natural language interaction (1005) between the user 105 and the bot 160 which occurs at a specific and appropriate point in the bot content hierarchy 400 that is responsive to the user's query”]; 
Biggs does not explicitly teach
receiving an event notification from the chat bot, the event notification comprising a payload; and 
providing updated search results to the search engine results page based on the payload of the event notification from the chat bot.  
Emery teaches
receiving an event notification from the chat bot, the event notification comprising a payload [Figs. 4, 7, 13, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response]; and 
providing updated search results to the search engine results page [abstract, determining a second bot to direct the query to] based on the payload of the event notification from the chat bot [abstract, “A reply in response to the query is obtained from the first conversational bot. A degree of validity of the reply is determined based on the reply and the query. A second conversational bot is determined based on the query and the degree of validity”; paragraph 0041; “When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query”; Since Biggs teaches the search engine, in response to the user query, provides the search engine results page that includes a link 914 to a bot, both Biggs and Emery teach when the user interacts with the selected bot, the selected bot communicates with the search engine, and Emery teaches the search engine receiving the reply from the bot to the query, determining the validity of the answer, and finding a second bot to answer the query based on the degree of validity, where, finding the second bot meaning updating the search result for the query, therefore, the combination of Biggs and Emery read on the above limitations].  
claim 10 is rejected using the same rationale as claim 1.

As per claim 12, Biggs and Emery teach the method of claim 10.
Emery further teaches 
the payload comprises a user query [Fig. 4, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response; thus, it can be seen that the payload comprises both the query and reply].  
claim 12 is rejected using the same rationale as claim 3.

As per claim 15, Biggs and Emery teach the method of claim 12.
	Emery further teaches
the payload comprises a response to the user query [Fig. 4, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response; thus, it can be seen that the payload comprises both the query and reply].  


As per claim 18, Biggs teaches a non-transitory computer-readable storage media storing computer-executable instructions for updating search results [claim 10, “computer-readable medium containing instructions which, when executed by one or more processors … perform a method for”], the stored instructions comprising: 
instructions to receive registration information for a chat bot [Figs. 1-2, paragraph 0023, “The presence-based network 132 is also configured to support robot applications (referred to here as "bots") as indicated by reference numerals 1601 ... N. As shown in FIG. 2, one or more of the bots 160 in the presence-based network 132 may be configured for virtual integration with a search functionality provided by the search engine 137 to thus be able to surface bot content 202 to the users 105”; It can be seen that those bots 160 are registered to be included in the network 132], the registration information comprising keywords [paragraph 0043, “The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot”]; 
instructions to receive a search query with a search keyword [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords”]; 
instructions to determine a chat bot should be included within a search engine results page based upon the search query and the registration information [paragraph 0021, “When a user 105 submits a query through a browser to the search engine 137 in the form of one or more keywords, the search engine will typically compare it with the information in its index and report back any matches”; Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”]; 
Fig. 9, paragraphs 0038, 0041, “the user 105 has an interest in sparkling wines that are made in Sonoma County, California … the bot 160 is configured to engage in interactive conversations with the user 105 about wine, and is accordingly named the "Wine Bot."”; 
instructions to integrate the chat bot in the search engine results page, the search engine results page comprising original web results [paragraph 0040, “FIG. 9 shows an illustrative screen shot 900 of an illustrative search engine results page 905 that includes a link 914 to a bot. In this example, the link 914 to the bot is mixed with conventional results to web sites as indicated by respective reference numerals 921 and 926”];  
instructions to receive a selection to launch the chat bot from the search results page [Fig. 10, paragraph 0043, “When the user 105 clicks on the wine bot link 914, a local bot client 1014 is launched on the PC 112N and interaction with the bot 160 is triggered”];  
instructions to register callbacks with the chat bot to allow the chat bot to communicate with the search engine results page [Fig. 10, paragraph 0044, “When the bot 160 is triggered through activation of the link 914, it begins an interaction with the search engine 137 to become aware of the context of the user's search (1004) to thus enable a natural language interaction (1005) between the user 105 and the bot 160 which occurs at a specific and appropriate point in the bot content hierarchy 400 that is responsive to the user's query”]; 
paragraph 0027 in the specification of the Application recites “The callbacks allow the chat bot window 414 to communicate with the SERP”.
Biggs does not explicitly teach
instructions to receive a callback from the chat bot, the callback comprising a payload; and 
instructions to provide updated search results to the search engine results page based on the payload of the callback from the chat bot.  
Emery teaches
instructions to receive a callback from the chat bot, the callback comprising a payload [Figs. 4, 7, 13, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response]; and 
instructions to provide updated search results to the search engine results page [abstract, determining a second bot to direct the query to] based on the payload of the callback from the chat bot abstract, “A reply in response to the query is obtained from the first conversational bot. A degree of validity of the reply is determined based on the reply and the query. A second conversational bot is determined based on the query and the degree of validity”; paragraph 0041; “When one of the conversation bots 150 receives a query out of its domain, e.g. when a weather bot receives a question about restaurants, the bot does not have a valid answer to the query and does not know whether or which of the other bots can provide a valid answer. In this case, the conversational bot routing engine 140 can help to determine an appropriate bot to answer this query”; Since Biggs teaches the search engine, in response to the user query, provides the search engine results page that includes a link 914 to a bot, both Biggs and Emery teach when the user interacts with the selected bot, the selected bot communicates with the search engine, and Emery teaches the search engine receiving the reply from the bot to the query, determining the validity of the answer, and finding a second bot to answer the query based on the degree of validity, where, finding the second bot meaning updating the search result for the query, therefore, the combination of Biggs and Emery read on the above limitations].  
 claim 18 is rejected using the same rationale as claim 1.

As per claim 20, Biggs and Emery teach the non-transitory computer-readable storage media of claim 18.
Emery further teaches 
the payload comprises a user query [Fig. 4, abstract, “a query is obtained from a user. The query is directed to a first conversational bot. A reply in response to the query (event notification) is obtained from the first conversational bot”; where, the payload is the content of the query and reply/response; thus, it can be seen that the payload comprises both the query and reply].  
claim 20 is rejected using the same rationale as claim 3.

As per claim 21, Biggs and Emery teach the system of claim 1.
Emery teaches
the event notification is received at the search results page [Fig. 13 shows a query is obtained from a user, the query is directed to Bot 1. A reply in response to the query (event notification) is obtained from Bot 1, and based on the degree of validity of the reply, the routing layer may send the query to Bot 2 for a more accurate answer; It can be seen in the figure that Bot 1 and Bot2 are the search results which are included in the “search result page”, and the reply to the query from Bot 1 (event notification) is received at the search result page”].
claim 21 is rejected using the same rationale as claim 1.

As per claim 22, Biggs and Emery teach the method of claim 10.
Emery teaches
the event notification is received at the search results page [Fig. 13 shows a query is obtained from a user, the query is directed to Bot 1. A reply in response to the query (event notification) is obtained from Bot 1, and based on the degree of validity of the reply, the routing layer may send the query to Bot 2 for a more accurate answer; It can be seen in the figure that Bot 1 and Bot2 are the search results which are included in the “search result page”, and the reply to the query from Bot 1 (event notification) is received at the search result page”].
claim 22 is rejected using the same rationale as claim 1.

As per claim 23, Biggs and Emery teach the non-transitory computer-readable storage media of claim 18.
Emery teaches
the event notification is received at the search results page [Fig. 13 shows a query is obtained from a user, the query is directed to Bot 1. A reply in response to the query (event notification) is obtained from Bot 1, and based on the degree of validity of the reply, the routing layer may send the query to Bot 2 for a more accurate answer; It can be seen in the figure that Bot 1 and Bot2 are the search results which are included in the “search result page”, and the reply to the query from Bot 1 (event notification) is received at the search result page”].
claim 23 is rejected using the same rationale as claim 1.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Emery et al. and further in view of Denise (US Patent 7,797,635).
As per claim 4, Biggs and Emery teach the system of claim 3.
Biggs and Emery do not explicitly teach
initiating a new search based upon the user query; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results.18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
Denise teaches
[Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”].18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of initiating a new search based upon the user query, and receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results of Denise into the method for facilitating a user-machine conversation of Biggs. Doing so would help providing the accurate search results to the client device.

As per claim 5, Biggs and Emery teach the system of claim 3.
Biggs and Emery do not explicitly teach
5initiating a new search based upon the user query; 
receiving updated web results based upon the new search, wherein the updated web results replace a subset of the original web results in the updated search results.  10  
Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
[Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”; Col. 31, lines 46-58, “For search results in the second list of search results that are also included in the first list of search results, the interface 3500 includes one or more graphical indications that indicate that the search result was included in the first search and provides information related to the user's review of the search result when reviewing search results returned from the first search. The graphical indication 3560 indicates that the corresponding result (e.g., Result 6) was included in the first search and was not reviewed. The graphical indication 3570 indicates that the corresponding result (e.g., Result 2) was included in the first search and was removed. The graphical indication 3580 indicates that the corresponding result (e.g., Result 4) was included in the first search and was reviewed”].  10  
claim 5 is rejected using the same rationale as claim 4.

As per claim 13, Biggs and Emery teach the method of claim 12.
Biggs and Emery do not explicitly teach
initiating a new search based upon the user query; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results.18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
Denise teaches
[Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”].18402423-US-NP 1777.099US 1 updated web results replace the original web results in the updated search results.  
claim 13 is rejected using the same rationale as claim 4.

As per claim 14, Biggs and Emery teach the method of claim 12.
Biggs and Emery do not explicitly teach
5initiating a new search based upon the user query; 
receiving updated web results based upon the new search, wherein the updated web results replace a subset of the original web results in the updated search results.  10  
Denise teaches
initiating a new search based upon the user query [Fig. 35, Col. 30, lines 46-48, search 2 is performed based on the user submission of a search query 2]; 
receiving updated web results based upon the new search, wherein the updated web results replace a subset of the original web results in the updated search results [Col. 30, lines 46-53, “FIG. 35 illustrates an interface 3500 that may be displayed based on user submission of a search query (e.g., Query 2) in the interface 3400. The interface 3500 includes a search results portion 3505 and a content portion 3510, each of which has been updated based on user submission of a search query (e.g., Query 2) in the interface 3400. For instance, the updated items in the search results portion 3505 include an updated list of search results 3515”; Col. 31, lines 46-58, “For search results in the second list of search results that are also included in the first list of search results, the interface 3500 includes one or more graphical indications that indicate that the search result was included in the first search and provides information related to the user's review of the search result when reviewing search results returned from the first search. The graphical indication 3560 indicates that the corresponding result (e.g., Result 6) was included in the first search and was not reviewed. The graphical indication 3570 indicates that the corresponding result (e.g., Result 2) was included in the first search and was removed. The graphical indication 3580 indicates that the corresponding result (e.g., Result 4) was included in the first search and was reviewed”].  10  
claim 14 is rejected using the same rationale as claim 4.

Claims 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Emery et al. and further in view of Clarke (US Pub. 2017/0244652).
As per claim 7, Biggs and Emery teach the system of claim 1.
Biggs and Emery do not teach
the payload comprises a selected link.  
Clarke teaches 
the payload comprises a selected link [paragraph 0053, “In response to receiving the request, server 120 proceeds to block 720, at which a message is returned to client device 104a including a messaging command and a message payload … In general, the payload is a URL corresponding to a web page hosted by integration server 120”; paragraph 0057, “Client device 104b may, upon receipt of the abovementioned invitation message, select the URL included in the message payload. As a result, client device 104b transmits a request to server 120”; It can be seen the payload which comprises the selected URL is sent to the server].  15  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the payload comprises a selected link of Clarke into the method for facilitating a user-machine conversation of Biggs. Doing so would help transmitting a unique event specific web page to client device (Clarke, 0057).

As per claim 9, Biggs and Emery teach the system of claim 1.
Biggs teaches
the chat bot displaying a first response based upon a first query [paragraph 0005, “The bot can then start the conversation at a specific point within the bot's content hierarchy to respond to and answer the user's query”; It can be understood that the response from the bot is displayed on the user interface];
Biggs and Emery do not teach
sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link (emphasis added).  25  
Clarke teaches
sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link [Fig. 6, paragraph 0040, “server 116 is configured to send a response message to client device 104a … including the selected content. FIG. 6 illustrates the response message 600 as displayed at client device 104 following receipt from server 116” (displaying the first response based on the first query “Showtimes”); paragraphs 0044-46, “client device 104a receives a selection of the URL in message 600. Following selection of the URL, client device 104a is configured to … transmit a request to the computing device identified by the URL. In the present embodiment, the URL identifies integration server 120. In other words, under certain conditions, server 116 is configured, via the transmission of messages processed by a messaging application at client device 104a, to redirect client device 104a to integration server 120 … the request received at block 705 is a request transmitted by client device 104a upon selection of the URL … in response to the request … send the web page (second response or the first response is updated based on the selected link) identified in the request from block 705 to client device 104a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of sending a selected link to the chat bot, the chat bot displaying a first response based upon a first query, the first response is updated based upon the selected link of Clarke into the method for facilitating a user-machine conversation of Biggs. Doing so would help providing the accurate search results to the client device.

As per claim 16, Biggs and Emery teach the method of claim 12.
Biggs and Emery do not teach
the payload comprises a selected link.  15  
Clarke teaches 
the payload comprises a selected link [paragraph 0053, “In response to receiving the request, server 120 proceeds to block 720, at which a message is returned to client device 104a including a messaging command and a message payload … In general, the payload is a URL corresponding to a web page hosted by integration server 120”; paragraph 0057, “Client device 104b may, upon receipt of the abovementioned invitation message, select the URL included in the message payload. As a result, client device 104b transmits a request to server 120”; It can be seen the payload which comprises the selected URL is sent to the server].  15  
claim 16 is rejected using the same rationale as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. in view of Emery et al. in view of Clarke and further in view of Denise (US Patent 7,797,635).
As per claim 8, Biggs, Emery and Clarke teach the system of claim 7.
Biggs, Emery and Clarke do not teach
requesting content based upon the selected link; 
receiving the content, wherein the content replaces the original web results in the updated search results.  20  
Denise teaches
requesting content based upon the selected link [Fig. 23, Col. 19, lines 64-67 to Col. 20, line 1, “an interface 2300 that may be displayed based on selection of a link included in content of a search result. For instance, the interface 2300 may be displayed in response to selection of the link "LINK1" displayed in the Search Result 5 Content shown in the interface 2200”]; 
receiving the content, wherein the content replaces the original web results in the updated search results [Col. 20, lines 1-7, “The interface 2300 includes a search results portion 2305 and a content portion 2310, each of which has been updated based on the selection of the link displayed in the content associated with Result 5. For instance, the updated items in the search results portion 2305 include an updated list of search results 2315”].  20  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of requesting content based upon the selected link, and receiving the content, wherein the content replaces the original web results in the updated search results of Denise into the method for facilitating a user-machine conversation of Biggs. Doing so would help enabling the user to access and view the content of the selected linked.

As per claim 17, Biggs, Emery and Clarke teach the method of claim 16.
Biggs, Emery and Clarke do not teach
requesting content based upon the selected link; 
receiving the content, wherein the content replaces the original web results in the updated search results.  20  
Denise teaches
requesting content based upon the selected link [Fig. 23, Col. 19, lines 64-67 to Col. 20, line 1, “an interface 2300 that may be displayed based on selection of a link included in content of a search result. For instance, the interface 2300 may be displayed in response to selection of the link "LINK1" displayed in the Search Result 5 Content shown in the interface 2200”]; 
receiving the content, wherein the content replaces the original web results in the updated search results [Col. 20, lines 1-7, “The interface 2300 includes a search results portion 2305 and a content portion 2310, each of which has been updated based on the selection of the link displayed in the content associated with Result 5. For instance, the updated items in the search results portion 2305 include an updated list of search results 2315”].  20  
claim 17 is rejected using the same rationale as claim 8.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tamblyn et al. (US Pub. 2017/0324867) describes a method for managing and transitioning automated chat conversations.
Hosabettu et al. (US Pub. 2017/0269972) describes a method for dynamically integrating a plurality of BOTs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123